Exhibit SEPARATION AND DISTRIBUTION AGREEMENT by and between IDT CORPORATION And CTM MEDIA HOLDINGS, INC. Dated as of [ ,] 2009 This SEPARATION AND DISTRIBUTION AGREEMENT (this “Agreement”), dated as of [ ], 2009, by and between IDT Corporation, a Delaware corporation (“IDT”), and CTM Media Holdings, Inc., a Delaware corporation (“CTM”; and together with IDT, the “Parties”, and each individually, a “Party”). RECITALS WHEREAS, on or prior to the Distribution Date and effective as of the Effective Time, all of the outstanding stock of (i) CTM Media Group, Inc., a New York corporation (“CTM Media”), (ii) Beltway Acquisition Corporation d/b/a WMET, a Delaware corporation (“Beltway”), (iii) IDT Local Media, Inc., a Delaware corporation (“Local Media”) and (iv) IDT Internet Mobile Group, Inc., a Delaware corporation, which holds all of IDT’s interests in IDW (“IIMG”; and together with CTM, Beltway and Local Media,the “Transferred Subsidiaries”) will be contributed by IDT to CTM. WHEREAS, the Board of Directors of IDT has determined that it is in the best interests of IDT and its stockholders to (a) effect a split (the “Stock Split”) of the then outstanding shares of CTM Common Stock into the number and class of shares necessary to effect the Distribution, and (b) thereafter make a distribution (the “Distribution”) to the holders of IDT Common Stock of all of the outstanding shares of CTM Common Stock at the rate of (i) one (1) share of CTM Class A common stock for every three (3) shares of IDT common stock, (ii) one (1) share of CTM Class B common stock for every three (3) shares of IDT Class B common stock, and (iii) one (1) share of CTM Class C common stock for every three (3) shares of IDT Class A common stock, each outstanding as of the Record Date; and WHEREAS, the Parties have determined that it is necessary and desirable to set forth the principal corporate transactions required to effect the Distribution and to set forth other agreements that will govern certain other matters following the Distribution. NOW, THEREFORE, in consideration of the foregoing premises and the mutual agreements and covenants contained in this Agreement and other good and valuable consideration the receipt and sufficiency of which are hereby acknowledged, the Parties agree as follows: ARTICLE I DEFINITIONS Section 1.01. Definitions. As used herein, the following terms have the following meaning: “Action” means any claim, suit, arbitration, inquiry, proceeding, or investigation by or before any court, governmental or other regulatory or administrative agency or commission or any other tribunal. “Affiliate” means, when used with respect to a specified Person, a Person that directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with such specified Person. For the purposes of this definition, “control”, when used with respect to any specified Person, shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of voting securities or other interests, by contract or otherwise. 1 “Amended Financial Report” is defined in Section 4.05(b). “Ancillary Agreements” means all of the written agreements, instruments, understandings, assignments and other arrangements (other than this Agreement) entered into in connection with the transactions contemplated hereby, including, but not limited to, the Tax Separation Agreement and Master Services Agreement. “Assets” means all properties, rights, contracts, leases and claims, of every kind and description, wherever located, whether tangible or intangible, and whether real, personal or mixed. “Audited Party” is defined in Section 4.05(a)(ii). “Benefit Plan” means, with respect to an entity, each plan, program, arrangement, agreement or commitment that is an employment, change in control/severance, consulting, non-competition or deferred compensation agreement, or an executive compensation, incentive bonus or other bonus, employee pension, profit-sharing, savings, retirement, supplemental retirement, stock option, stock purchase, stock appreciation rights, restricted stock, other equity-based compensation, severance pay, salary continuation, life, health, hospitalization, sick leave, vacation pay, disability or accident insurance plan, corporate-owned or key-man life insurance or other benefit plan, program, arrangement, agreement or commitment, including any “employee benefit plan” (as defined in Section3(3) of ERISA), sponsored or maintained by such entity (or to which such entity contributes or is required to contribute). “Beltway” is defined in the recitals to this Agreement. “Code” means the Internal Revenue Code of 1986, as amended. “Commission” means the United States Securities and Exchange Commission. “Confidential Information” means all business or operational information concerning a Party and/or its subsidiaries (the disclosing party) (including (i) earnings reports and forecasts, (ii) macro-economic reports and forecasts, (iii) business and strategic plans, (iv) general market evaluations and surveys, (v) litigation presentations and risk assessments, (vi) budgets, (vii) financing and credit-related information, (viii) specifications, ideas and concepts for products and services, (ix) quality assurance policies, procedures and specifications, (x) customer information, (xi) Software, (xii) training materials and information, and (xiii) all other know-how, methodology, procedures, techniques and trade secrets related to design, development and operational processes) which, prior to or following the Effective Time, has been disclosed by the disclosing party to the other Party or its subsidiaries (the receiving party), in written, oral (including by recording), electronic, or visual form to, or otherwise has come into the possession of, the other (except to the extent that such information can be shown to have been (i) in the public domain through no action of the receiving party, (ii) lawfully acquired from other sources by the receiving partyor (iii) independently developed by the receiving party; provided, however, in the case of clause (ii) that, to the receiving party’s knowledge, such sources did not provide such information in breach of any confidentiality obligations). 2 “CTM” is defined in the Preamble to this Agreement. “CTM Accounts” is defined in Section 4.01(a). “CTM Action” means any current or future Action relating primarily to the CTM Business in which one or more members of the IDT Group is a defendant or the party against whom a claim or investigation is directed, but excluding any Joint Action. “CTM Articles” means the certificate of incorporation of CTM in the form filed as an exhibit to the Form 10 at the time it becomes effective. “CTM Business” means the business comprised of the CTM Media, IDW, Local Media and WMET businesses and other entities included in the CTM Group. “CTM Business Balance
